Citation Nr: 1615427	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  11-18 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.   Entitlement to an initial rating in excess of ten percent from August 31, 2010, and in excess of 30 percent effective January 28, 2015, for service connected ischemic heart disease. 

2.   Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert Brown Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from November 1965 to October 1971, which included a period of active duty for training from July 1966 to December 1966. 

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In those rating decisions, the RO granted entitlement to service connection for ischemic heart disease with an evaluation of ten percent effective August 31, 2010 and denied entitlement to TDIU. 

In November 2015, following the Board's May 2014 remand, the RO issued a rating decision in which the Veteran's disability rating for service connected ischemic heart disease was raised from 10 percent to 30 percent effective January 28, 2015.  Because the increased rating for the Veteran's service-connected ischemic heart disease does not represent a complete grant of benefits sought, the increased rating claim for ischemic heart disease remained in appellate status. AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2012, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In May 2014 the Board remanded the case to the RO for further development and adjudicative action.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.   For the period prior to January 28, 2015, the Veteran's ischemic heart disease manifested by a workload of 7 METs resulting in dyspnea and fatigue. 

2.   For the period from January 28, 2015, the Veteran's ischemic heart disease is manifested by workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea and fatigue.  

3.   The Veteran's service connected disabilities, as likely as not, preclude the Veteran from obtaining or maintaining gainful employment consistent with his educational background and work history. 


CONCLUSIONS OF LAW

1.   The criteria for the assignment of an initial 30 percent rating for the service-connected ischemic heart disease have been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2015).

2.   The criteria for entitlement to an increased evaluation of ischemic heart disease evaluated as 30 percent disabling from January 28, 2015, have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2015).

3.   Resolving all doubt in favor of the Veteran, the criteria for the assignment of a TDIU have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision in February 2010 by a letter sent to the Veteran in January 2010 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to substantiate an increased rating claim, establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded two VA examinations, one in January 2011 and one in January 2015, for his ischemic heart disease.  These examinations are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his ischemic heart disease disability has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Finally, the Veteran was afforded an opportunity to testify at a Board hearing before the undersigned in May 2012.  The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The Veteran provided testimony in support his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.

Increased Rating

The Veteran seeks an initial rating in excess of ten percent for the service-connected ischemic heart disease and a rating in excess of 30 percent from January 28, 2015.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. at 55.  Any reasonable doubt will be resolved in favor of granting the veteran's claim. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 .

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In this case, the RO granted service connection for ischemic heart disease in a December 2010 rating decision and assigned an initial 10 percent disability rating under Diagnostic Code 7005. 

Diagnostic Code 7005 provides a 10 percent rating when a workload of greater than 7 metabolic equivalents (METs), but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required.  A 30 percent rating requires a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating requires chronic congestive heart failure; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

VA had the Veteran examined in January 2011.  The January 2011 VA examiner reported that the Veteran experiences shortness of breath, fatigue, and blockages.  The VA examiner estimated the Veteran's METs to be 7-10 and opined that two activities he could perform are yard work and slow stairs.  However, the Board notes that the Veteran's spouse testified at the hearing that she does the yard work because the Veteran cannot.

The January 2011 VA examiner's evaluation supports the conclusion that the Veteran's service-connected ischemic heart disease meets the criteria for a 30 percent evaluation.  The VA examiner included 7 METs in his range of estimates for the Veteran.  The language of Diagnostic Code 7005 states that a 10 percent rating applies to a workload of greater than 7 METs, while a 30 percent rating applies to a workload of not greater than 7 METs.  Thus, the lowest end of the January 2011 VA examiner's estimated METs range falls within the 30 percent rating criteria.  Providing the Veteran the benefit of the doubt, the record indicates that his ischemic heart disease causes a workload of not greater than 7 METs, results in dyspnea, and results in fatigue.  

However, regarding entitlement to a rating higher than 30 percent prior to January 28, 2015 or to a higher rating during the remaining time periods under review, such an increase is not warranted. 

The Veteran provided an opinion from a private doctor evaluating his ischemic heart disease.  This doctor noted that the Veteran occasionally has angina type pain with exercise, but he has not had any strokes, transient ischemic attacks, or strokes from carotid arteries to the brain.  The private doctor did not estimate the Veteran's METs workload or conduct other testing.  Instead, the private doctor focused on the Veteran's unemployability due to his service connected disabilities. 

In January 2015, the Veteran was examined by another VA examiner.  At that examination, the Veteran reported that he has shortness of breath that occurs if he takes out the trash, carries in the groceries, or walks a quarter mile.  He reported that he can mow his lawn partially but that his wife mows most of it.  An echocardiogram conducted at the time of this examination showed that the Veteran's left ventricular ejection fraction was 55 to 60 percent.  The VA examiner estimated that the Veteran's METs workload was a range greater than five METs up to seven METs.  The VA examiner concluded that this METs level limitation was solely due to the Veteran's heart condition and noted that the Veteran also experiences dyspnea.  The January 2015 VA examiner stated that the Veteran should avoid working in harsh environments or performing strenuous work given his heart condition.  

Considering the evidence of record, there is no basis for a 60 percent rating for the Veteran's ischemic heart disease either before or after January 2015.  In order to find that a 60 percent rating is appropriate under DC 7005, there must be evidence of acute congestive heart failure in the past year, or left ventricular dysfunction with an ejection fraction between 30 and 50 percent, or a workload of five METs or less resulting in either dyspnea, fatigue, angina, dizziness, or syncope. See 38 C.F.R. § 4.104, DC 7005.  The January 2011 examiner estimated the Veteran's METs workload at seven through ten, which supports a rating of 30 percent.  The January 2015 VA examiner concluded that the Veteran's METs workload was greater than five METs up to seven METs.  The Veteran's ejection fraction in January 2015 was 55 to 60 percent.  There is no evidence that the Veteran has suffered an episode of congestive heart failure.  There is also no evidence of an ejection fraction below 55 percent or a METs workload of five or below.  

The Board has also considered whether a higher rating may be warranted under an alternative code, and finds that as the Veteran has been diagnosed with ischemic heart disease, diagnostic code 7005 remains the most appropriate code under which to rate the service connected disability. See Butts v. Brown, 5 Vet. App. 532 (1993). 

In conclusion, the preponderance of the evidence is for an initial rating of 30 percent and no higher rating thereafter. See 38 C.F.R. § 4.104. 

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating. See 38 C.F.R. § 3.321(b)(2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability. Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected ischemic heart disease is contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating. See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.

TDIU Claim

The Veteran asserts that he is unemployable as a result of his service-connected disabilities.  He maintains that the service-connected disabilities of hearing loss, tinnitus, and ischemic heart disease make it impossible for him to obtain and/or maintain gainful employment.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).
In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran's current service-connected disabilities are bilateral hearing loss rated at 50 percent, tinnitus rated at ten percent, and ischemic heart diseases rated at 30 percent.  The Veteran has a combined rating of 70 percent and meets the schedular threshold percentage criteria for the consideration of a total rating based on individual unemployability due to service-connected disabilities because he has one disability rated at 40 percent or more and a combined rating of 70 percent or more.  See 38 C.F.R. § 4.16(a).  

Thus, the only remaining question is whether the Veteran is unemployable due to service-connected disabilities.  

The Veteran graduated from high school with a diploma. 

The Veteran's employment history includes work as a telephone lineman, installer, repairman, equipment maintainer, and outside plant engineer, as a trucker, as a grocery deliverer, as an antiques collector, and as a manager at a furniture warehouse.  Although the record does not contain a full description of the Veteran's duties in each of these positions, the Veteran did explain his most recent work as a furniture warehouse manager.  In a January 2016 statement, the Veteran reported that he actively moved furniture around and loaded and unloaded trucks.  The Veteran and his representative both testified that the reason he left this position was that he could no longer perform the work physically.  Although the Veteran's employer reported that he quit, the Veteran explained that his employer had no office positions available so he quit as his coworkers were forced to do his work.  

At the hearing, the Veteran testified that both his hearing and his heart disease impacted his ability to work with customers and coworkers during his last six months on the job.  The Veteran also stated that his hearing loss is much worse than when he was a truck driver and it would have caused a lot more problems at current levels with his ability to perform the work.  The Veteran's wife testified that his hearing loss makes it hard to communicate with him and his heart disease prevents him from mowing the lawn. 

The January 2011 VA examiner opined that the Veteran's hearing loss has the functional effect of making it difficult for him to hear and understand speech.  The private doctor who submitted an opinion concluded that the Veteran should avoid strenuous work and is unemployable due to his ischemic heart disease.  The January 2015 VA examiner opined that the Veteran's disabilities limit him to working in environments without high amounts of background noise where good hearing perception is required and he should avoid working in harsh environments or performing strenuous work.  The January 2015 VA examiner concluded that the Veteran is limited to light or sedentary work.  

Certainly hearing loss alone or ischemic heart disease alone would not be sufficient to make the Veteran unemployable.  However, the Veteran's hearing loss impairs his ability to work in an office or retail environment.  He is also precluded from doing physical labor, such as his past work, because of his ischemic heart disease.  Thus there is a narrow field of work available to the Veteran that does not involve strenuous physical activity or require aural acuity.  This narrow field of work is narrowed even further by the fact that the Veteran has only a high school education.  Further, it is unlikely that the Veteran's prior jobs in telephone repair or trucking provide him with skills that would transfer to a job that is not physically demanding.  Thus, the evidence is at lease in relative equipoise as to whether the Veteran is employable. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 54.

Given these findings, the Board concludes that the Veteran is unemployable due to his service-connected disabilities.  All doubt has been held in the Veteran's favor.  See Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an initial 30 percent rating for the service-connected ischemic heart disease is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent ischemic heart disease is denied.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


